DETAILED ACTION
This Office Action is in response to the applicant's amendment filed September 19th, 2022. In virtue of this communication, claims 15-28 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities: the limitation “plain view” should be changed to --plan view-- as the claim relates to the view from the position of a horizontal plane through the metal plate.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Terai et al. (US 2015/0076517 A1; hereinafter Terai).

With respect to claim 15, Terai discloses a semiconductor device in Fig. 5 with overlapping subject matter taught in Figs. 1-3 comprising: 
an insulating substrate (4 comprising layers 1, 2, 3) having a front surface (top of 2 in Fig. 5) and a back surface (bottom of 3 in Fig. 5), and having a semiconductor element 5 joined to the front surface (top of 2 in Fig. 5) (see Fig. 5 and paragraphs 20, 29; 4 comprises an insulating substrate 1 with front and back electrode patterns 2 and 3 just like the insulating substrate 6 of the instant application); 
a base plate 10 joined to the back surface (bottom of 3 in Fig. 5) of the insulating substrate (4 comprising layers 1, 2, 3) (see Fig. 5 and paragraphs 20, 28); 
a case 9 surrounding the insulating substrate (4 comprising layers 1, 2, 3) (see Fig. 5 and paragraphs 20, 23); 
a filler 120 having an upper surface (top of 120 in Fig. 5), covering the insulating substrate (4 comprising layers 1, 2, 3), and filling a region surrounded by the base plate 10 and the case 9 (see Fig. 5 and paragraphs 20, 22, 24, 28); and 
a metal plate 131 including an inclined portion (angled portion of 131) that is angled upwardly toward an upper surface side of the filler 120 inside the filler 120, has one end (flat part of 131 on 6) joined to the front surface of the insulating substrate (4 comprising 1, 2, 3) and another end (flat top part of 131 outside of 120) separated from an inner wall of the case 9, and is exposed from the upper surface of the filler 120 (see Fig. 5 and paragraphs 20, 36, 38; 131 is joined to 4 by way of 6 and 7), 
the one end (flat part of 131 on 6) of the metal plate 131 having a joining portion that is bent to join the front surface (top of 2 in Fig. 5) of the insulating substrate (4 comprising 1, 2, 3), and the other end of the metal plate 131 having a terminal portion that is bent to connect to an outside (outside of 120), and the inclined portion (angled portion of 131) of the metal plate 131 connecting a bent portion at the one end (flat part of 131 on 6) and a bent portion at the other end (flat top part of 131 outside of 120) (see Fig. 5 and paragraphs 36, 38).
Terai does not explicitly disclose wherein the inclined portion has a horizontal component that is longer than any vertical portion of the metal plate.
However, Terai does disclose that the inclined portion (angled portion of 131) of the metal plate 131 has a horizontal component (see Fig. 5 and paragraphs 36, 38; angled portion of 131 has a horizontal component extending from elements 6 to 9, i.e., Terai discloses the general conditions of the claim). 
The applicant states in paragraph 8 of the original specification that “[b]y inclining the lead inside the filling member…the air bubbles on a lower surface side of the lead can be raised to an upper side of the filling member along the inclined lead, which can reduce remaining of the air bubbles on a lower surface of the lead.” With respect to the inclination of the lead, the applicant states in paragraph 53 of the original specification that “[p]referably, inclined portion 11d of electrode terminal 11 forms an angle larger than or equal to 5 degree, and smaller than or equal to 90 degrees with respect to the front surface of insulating substrate 6.” Because the angle of inclination of the inclined portion can be anything from 5 degrees to 90 degrees, the claimed requirement that the inclined portion has a horizontal component that is longer than any vertical portion of the metal plate is not critical and the angle of inclination is considered one of obvious design choice. It is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A).
As the angle of inclination is considered one of obvious design choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inclined portion of Terai would have a horizontal component that is longer than any vertical portion of the metal plate because the applicant has not disclosed that having the horizontal component of the inclined portion be longer than any vertical component of the metal plate solves any problem or is for a particular reason. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inclined portion of Terai would have a horizontal component that is longer than any vertical portion of the metal plate because Terai discloses the general conditions of the claim and it has been held that where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). 

With respect to claim 16, Terai discloses a semiconductor device in Fig. 5 with overlapping subject matter taught in Figs. 1-3 comprising: 
an insulating substrate (4 comprising layers 1, 2, 3) having a front surface (top of 2 in Fig. 5) and a back surface (bottom of 3 in Fig. 5), and having a semiconductor element 5 joined to the front surface (top of 2 in Fig. 5) (see Fig. 5 and paragraphs 20, 29; 4 comprises an insulating substrate 1 with front and back electrode patterns 2 and 3 just like the insulating substrate 6 of the instant application); 
a base plate 10 joined to the back surface (bottom of 3) of the insulating substrate (4 comprising layers 1, 2, 3) (see Fig. 5 and paragraphs 20, 28); 
a case 9 surrounding the insulating substrate (4 comprising layers 1, 2, 3) (see Fig. 5 and paragraphs 20, 23); 
a filler 120 having an upper surface (top of 120 in Fig. 5), covering the insulating substrate (4 comprising layers 1, 2, 3), and filling a region surrounded by the base plate 10 and the case 9 (see Fig. 5 and paragraphs 20, 22, 24, 28); and 
a metal plate 131 including an inclined portion (angled portion of 131) that is angled upwardly toward an upper surface side of the filler 120 inside the filler 120, has one end (flat part of 131 on 6) joined to the front surface of the insulating substrate (4 comprising 1, 2, 3) and another end (flat top part of 141 outside of 120) separated from an inner wall of the case 9, and is exposed from the upper surface of the filler 20 (see Fig. 5 and paragraphs 20, 36, 38; 131 is joined to 4 by way of 6 and 7), 
the inclined portion (angled portion of 131) of the metal plate 131 being angled toward the upper surface side (top of 120 in Fig. 5) of the filler 120 in a cross section in a direction crossing a direction connecting the one end (flat part of 131 on 6) and the other end (flat top part of 131 on 120) (see Fig. 5 and paragraphs 20, 36, 38; angled part of 131 crosses an imaginary line drawn between the flat part of 131 in the middle of 6 and the flat top part of 131 on 120 over 9). 
Terai does not explicitly disclose wherein the inclined portion has a horizontal component that is longer than any vertical portion of the metal plate.
However, Terai does disclose that the inclined portion (angled portion of 131) of the metal plate 131 has a horizontal component (see Fig. 5 and paragraphs 36, 38; angled portion of 131 has a horizontal component extending from elements 6 to 9, i.e., Terai discloses the general conditions of the claim). 
The applicant states in paragraph 8 of the original specification that “[b]y inclining the lead inside the filling member…the air bubbles on a lower surface side of the lead can be raised to an upper side of the filling member along the inclined lead, which can reduce remaining of the air bubbles on a lower surface of the lead.” With respect to the inclination of the lead, the applicant states in paragraph 53 of the original specification that “[p]referably, inclined portion 11d of electrode terminal 11 forms an angle larger than or equal to 5 degree, and smaller than or equal to 90 degrees with respect to the front surface of insulating substrate 6.” Because the angle of inclination of the inclined portion can be anything from 5 degrees to 90 degrees, the claimed requirement that the inclined portion has a horizontal component that is longer than any vertical portion of the metal plate is not critical and the angle of inclination is considered one of obvious design choice. It is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A).
As the angle of inclination is considered one of obvious design choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inclined portion of Terai would have a horizontal component that is longer than any vertical portion of the metal plate because the applicant has not disclosed that having the horizontal component of the inclined portion be longer than any vertical component of the metal plate solves any problem or is for a particular reason. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inclined portion of Terai would have a horizontal component that is longer than any vertical portion of the metal plate because Terai discloses the general conditions of the claim and it has been held that where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A).

With respect to claim 17, Terai discloses a semiconductor device in Fig. 5 with overlapping subject matter taught in Figs. 1-3 comprising: 
an insulating substrate (4 comprising layers 1, 2, 3) having a front surface (top of 2 in Fig. 5) and a back surface (bottom of 3 in Fig. 5), and having a semiconductor element 5 joined to the front surface (top of 2 in Fig. 5) (see Fig. 5 and paragraphs 20, 29; 4 comprises an insulating substrate 1 with front and back electrode patterns 2 and 3 just like the insulating substrate 6 of the instant application); 
a base plate 10 joined to the back surface (bottom of 3) of the insulating substrate (4 comprising layers 1, 2, 3) (see Fig. 5 and paragraphs 20, 28);
a case 9 surrounding the insulating substrate (4 comprising layers 1, 2, 3) (see Fig. 5 and paragraphs 20, 23); 
a filler 120 having an upper surface (top of 120 in Fig. 5), covering the insulating substrate (4 comprising layers 1, 2, 3), and filling a region surrounded by the base plate 10 and the case 9 (see Fig. 5 and paragraphs 20, 22, 24, 28); and 
a metal plate 131 including an inclined portion (angled portion of 131) that is angled upwardly toward an upper surface side of the filler 120 inside the filler 120, has one end (flat part of 131 on 6) joined to the front surface of the insulating substrate (4 comprising 1, 2, 3) and another end (flat top part of 141 outside of 120) separated from an inner wall of the case 9, and is exposed from the upper surface of the filler 20 (see Fig. 5 and paragraphs 20, 36, 38; 131 is joined to 4 by way of 6 and 7), 
the inclined portion (angled portion of 131) of the metal plate 131 being angled toward the upper surface side (top of 120) of the filler 120 in a cross section in a direction crossing a direction of a current flowing through the metal (of 131) (see Fig. 5 and paragraphs 20, 36, 38; angled part of 131 crosses an imaginary line drawn between the flat part of 131 in the middle of 6 and the flat top part of 131 on 120 over 9; current obviously flows through 131 and would cross the imaginary line). 
Terai does not explicitly disclose wherein the inclined portion has a horizontal component that is longer than any vertical portion of the metal plate.
However, Terai does disclose that the inclined portion (angled portion of 131) of the metal plate 131 has a horizontal component (see Fig. 5 and paragraphs 36, 38; angled portion of 131 has a horizontal component extending from elements 6 to 9, i.e., Terai discloses the general conditions of the claim). 
The applicant states in paragraph 8 of the original specification that “[b]y inclining the lead inside the filling member…the air bubbles on a lower surface side of the lead can be raised to an upper side of the filling member along the inclined lead, which can reduce remaining of the air bubbles on a lower surface of the lead.” With respect to the inclination of the lead, the applicant states in paragraph 53 of the original specification that “[p]referably, inclined portion 11d of electrode terminal 11 forms an angle larger than or equal to 5 degree, and smaller than or equal to 90 degrees with respect to the front surface of insulating substrate 6.” Because the angle of inclination of the inclined portion can be anything from 5 degrees to 90 degrees, the claimed requirement that the inclined portion has a horizontal component that is longer than any vertical portion of the metal plate is not critical and the angle of inclination is considered one of obvious design choice. It is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A).
As the angle of inclination is considered one of obvious design choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inclined portion of Terai would have a horizontal component that is longer than any vertical portion of the metal plate because the applicant has not disclosed that having the horizontal component of the inclined portion be longer than any vertical component of the metal plate solves any problem or is for a particular reason. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inclined portion of Terai would have a horizontal component that is longer than any vertical portion of the metal plate because Terai discloses the general conditions of the claim and it has been held that where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A).

With respect to claim 18, Terai discloses the semiconductor device according to claim 15, wherein the inclined portion (angled portion of 131) of the metal plate 131 is angled toward the upper surface side (top of 120 in Fig. 5) of the filler 120 in a cross section in a direction connecting the one end (flat part of 131 on 6) and the other end (flat top part of 131 outside of 120) (see Fig. 5 and paragraphs 20, 36, 38).

With respect to claim 19, Terai discloses the semiconductor device according to claim 15, wherein the inclined portion (angled portion of 131) of the metal plate 131 is angled toward the upper surface side (top of 120 in Fig. 5) of the filler 120 in a cross section in a direction crossing a direction connecting the one end (flat part of 131 on 6) and the other end (flat top part of 131 on 120) (see Fig. 5 and paragraphs 20, 36, 38; angled part of 131 crosses an imaginary line drawn between the flat part of 131 in the middle of 6 and the flat top part of 131 on 120 over 9).

With respect to claim 20, Terai discloses the semiconductor device according to claim 15, wherein the inclined portion (angled portion of 131) of the metal plate 131 is angled toward the upper surface side (top of 120 in Fig. 5) of the filler 120 in a cross section in a same direction as a direction of a current flowing through the metal plate 131 (see Fig. 5 and paragraphs 20, 36, 38; current obviously flows through 131).

With respect to claim 21, Terai discloses the semiconductor device according to claim 15, wherein the inclined portion (angled portion of 131) of the metal plate 131 is angled toward the upper surface side (top of 120 in Fig. 5) of the filler 120 in a cross section in a direction crossing a direction of a current flowing through the metal plate 131 (see Fig. 5 and paragraphs 20, 36, 38; angled part of 131 crosses an imaginary line drawn between the flat part of 131 in the middle of 6 and the flat top part of 131 on 120 over 9; current obviously flows through 131 and would cross the imaginary line).

With respect to claim 22, Terai discloses the semiconductor device according to claim 18, wherein the metal plate 131 becomes closer to the upper surface (top of 120 in Fig. 5) of the filler 120 as it goes from the one end (flat part of 131 on 6) toward the other end (flat top part of 131 outside of 120) (see Fig. 5 and paragraphs 20, 36, 38).

With respect to claim 23, Terai discloses the semiconductor device according to claim 18, wherein a cross-sectional shape of the metal plate 131 is a linear shape, a stepped shape, or a curved shape projected on the upper surface side or a lower surface side of the metal plate, and is angled toward the upper surface (top of 120 in Fig. 5) side of the filler 120 (see Fig. 5 and paragraphs 20, 36, 38; Fig. 5 shows linear cross-sectional shape of 131).

With respect to claim 25, Terai discloses the semiconductor device according to claim 15, wherein the metal plate 131 has sites that are parallel to each other between the one end (flat part of 131 on 6) and the other end (flat top part of 131 outside of 120) (see Fig. 5 and paragraphs 20, 36, 38; note that the top and bottom surfaces of the angled portion of 131 are parallel).

With respect to claim 27, Terai discloses the semiconductor device according to claim 15, wherein in the metal plate 131 the other end (flat top part of 131 outside of 120) is closer to the case 9 than the one end (flat part of 131 on 6), or the one end is closer to the case than the other end (see Fig. 5 and paragraphs 20, 36, 38; the flat top part of 131 outside of 120 is on top of 9).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Terai et al. (US 2015/0076517 A1; hereinafter Terai) in view of Yamada et al. (US 2003/0016502 A1; hereinafter Yamada).

With respect to claim 24, Terai discloses the semiconductor device according to claim 19, wherein a cross-sectional shape of the metal plate 131 is angled toward the upper surface side of the filler 120 (see Fig. 5 and paragraphs 20, 36, 38).
Terai does not explicitly disclose wherein a cross-sectional shape of the metal plate is a V shape or a U shape that is projected on the lower surface side of the metal plate.
Yamada discloses a semiconductor device in at least Fig. 28 wherein a cross-sectional shape of a metal plate 616 is a V shape or a U shape that is projected on the lower surface side of the metal plate 616 (see Figs. 27, 28 and paragraph 151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a cross-sectional shape of the metal plate of Terai would be a V shape or a U shape that is projected on the lower surface side of the metal member based on the teachings of Yamada because by such a configuration it is possible to absorb the difference of thermal expansion of the casing (not shown) and the external connecting terminal (see Yamada: paragraph 151).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Terai et al. (US 2015/0076517 A1; hereinafter Terai) in view of Yokomae et al. (US 2008/0150102 A1; hereinafter Yokomae).

With respect to claim 26, Terai discloses the semiconductor device according to claim 15.
Terai does not explicitly disclose wherein the metal plate has a through hole penetrating the metal plate in plan view. However, Terai does disclose in paragraph 38 that “the metallic lead 131 is embedded in the first sealing resin member 120, therefore, in order to improve the adhesion with the resin member, minute recesses and projections may be formed on a surface.”
Yokomae discloses a semiconductor device in at least Figs. 1B, 7A, 7B wherein a metal member 41 has a through hole 41a penetrating the metal member 41 in plan view (see Figs. 7A, 7B, and paragraphs 72, 73, 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so that the metal member of Terai has a through hole penetrating the metal member in plan view as taught by Yokomae so that it is possible to increase adhesion between the encapsulating resin and the lead frames when the inside of the semiconductor device is encapsulated by filling resin therein (see Yokomae: paragraphs 83).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Terai et al. (US 2015/0076517 A1; hereinafter Terai) in view of Yoneyama et al. (US 2017/0063071 A1; hereinafter Yoneyama).

With respect to claim 28, Terai discloses a power semiconductor module in at least Figs. 1-3 having the semiconductor device according to claim 15 (see rejection of claim 15 above).
Terai does not explicitly disclose a power conversion device comprising: a main conversion circuit having the semiconductor device according to claim 15, and configured to convert and output an input power; and a control circuit configured to output a control signal for controlling the main conversion circuit to the main conversion circuit.
Yoneyama discloses a power conversion device 134 comprising: a main conversion circuit having a semiconductor device 30 similar to that of to claim 15, and configured to convert and output an input power; and a control circuit configured to output a control signal for controlling the main conversion circuit to the main conversion circuit (see Figs. 1-5 and 21, and paragraphs 36-39, 87, 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device according to claim 15 would be incorporated into a power conversion device because it is well known in the art that power semiconductor modules like that of Terai are incorporated into power conversion devices because Terai provides a high-reliability power semiconductor device in which formation of a crack in a sealing resin member and separation of a sealing resin member from a substrate is hard to occur (see Terai: paragraph 5). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a power conversion device comprising: a main conversion circuit would have a semiconductor device according to claim 15, and configured to convert and output an input power; and a control circuit configured to output a control signal for controlling the main conversion circuit to the main conversion circuit based on the combined teachings of Terai and Yoneyama because such a configuration improves the degree of freedom of the layout of a power conversion device (see Yoneyama: paragraph 88). 

Response to Arguments
Applicant’s arguments with respect to claims 15-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the metal plate of Terai is not joined directly to the front surface of the insulating substrate but is joined to the front surface of the substrate by way of elements 6 and 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829